Exhibit 10.1

FIRST AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT

FIRST AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 18, 2009, among Design Within Reach, Inc. (“Borrower”), the
financial institutions party hereto from time to time (together with their
respective successors and assigns, “Lenders”) and Wells Fargo Retail Finance,
LLC, as Agent for all Lenders. Terms not defined herein have the meanings given
to them in the Loan Agreement (as hereinafter defined).

BACKGROUND

A. Borrower, Lenders and Agent are party to that certain Loan, Guaranty and
Security Agreement dated as of February 2, 2007 (the “Loan Agreement”).

B. Borrower has requested that Agent and Lenders consent to an amendment of the
Loan Agreement on the terms set forth herein.

C. Agent and Lenders are willing to enter into this Agreement to consent to such
transactions, upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendments.

(a) Section 1.1 of the Loan Agreement is hereby amended by adding the following
new definition thereto in appropriate alphabetical order:

“Securities Account Availability Agreement” means that certain Securities
Account Availability Agreement dated as of March 18, 2009 by and among the Agent
and the Borrower (as the same may be amended, restated or otherwise modified
from time to time).

(b) Section 1.1 of the Loan Agreement is hereby amended by adding the phrase
“the Securities Account Availability Agreement,” between the phrases “Letter of
Credit,” and “Officers’ Certificate” where the same appear in the definition of
“Loan Documents” in such Section.

(c) Section 2.1(a) of the Loan Agreement is hereby amended by adding the
following language immediately at the end thereof:

“Notwithstanding the foregoing, so long as there is at least $2,000,000 in the
USBNA Accounts (as defined in the Securities Account Availability Agreement)
subject to the Agent’s perfected first priority lien, Agent and Lenders hereby
agree, subject to the other conditions to borrowing hereunder being met, to make
available up to an additional $1,000,000 in Advances in the aggregate pursuant
to this Section 2.1(a) (provided that in no event shall outstanding Advances
exceed the Maximum Revolver Amount less the Letter of Credit Usage less
outstanding Advances).”



--------------------------------------------------------------------------------

3. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower represents and warrants to Agent and the Lenders that
the execution, delivery and performance is within its corporate powers, as
applicable, has been duly authorized by all necessary corporate action, and does
not and will not contravene or conflict with any provision of law applicable to
Borrower, the Certificate of Incorporation, or Bylaws, of Borrower, or any
order, judgment or decree of any court or other agency of government or any
contractual obligation binding upon Borrower; and the Loan Agreement as of the
date hereof is the legal, valid and binding obligation of Borrower enforceable
against such Person in accordance with its terms, subject to bankruptcy,
insolvency, moratorium and similar laws affecting the enforceability of
creditors’ rights generally and to general principals of equity. Borrower hereby
further represents and warrants that its warranties and representations
contained in the Loan Agreement and the other Loan Documents are true and
correct both before and after the Effective Date (both before and after giving
effect to the transactions contemplated hereby) with the same effect as though
made on such date (except to the extent stated to relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).

4. Conditions. The effectiveness of the consents stated in this Agreement is
subject to each of the following conditions precedent (the date of consummation
of which shall be the “Effective Date”):

(A) Agreement. Agent shall have received counterparts of this Agreement duly
executed by Borrower, Agent and each Lender.

(B) No Default. After giving effect to this Agreement, no Default or Event of
Default under the Loan Agreement shall have occurred and be continuing.

(C) Securities Account Availability Agreement. The Securities Account
Availability Agreement shall have been executed by the Borrower and Agent and
shall be in full force and effect.

(D) Warranties and Representations. The warranties and representations of
Borrower contained in this Agreement, the Loan Agreement and the other Loan
Documents, shall each be true and correct as of the effective date hereof, with
the same effect as though made on such date (except to the extent expressly
stated to relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date).

(E) Additional Deliveries. Borrower shall have executed and delivered such
additional certificates and documents as Agent may require in connection with
the transactions contemplated by this Agreement.

5. Miscellaneous.

(A) Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.

(B) Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New York,
without regard to conflict of laws principles.

(C) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of an executed signature page to this Agreement by telecopy shall be deemed to
constitute delivery of an originally executed signature page hereto.

(D) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

2



--------------------------------------------------------------------------------

(E) References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

(F) Payment of Expenses. Borrower agrees to pay all reasonable out of pocket
expenses (including reasonable attorney’s fees) of Agent in connection with the
preparation and execution of this Agreement.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first above written.

 

DESIGN WITHIN REACH, INC. By:   /s/ Theodore R. Upland III Name:   Theodore R.
Upland III Title:   Chief Financial Officer

 

WELLS FARGO RETAIL FINANCE, LLC,
as Agent and a Lender By:   /s/ Joseph Burt Name:   Joseph Burt Title:   Vice
President